   Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 1 of 19 PageID #: 1




RTP:RCH/NJM
F. #2019R00206

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                 INDICTMENT
                                                                  1:21-cr-00254(RPK)(CLP)
       - against -                                       Cr. No. _ _ _ _ _ _ _ _ __
                                                         (T. 18, U.S .C., §§ 371, 924(c)(l)(A)(i),
HEATHER BUSCH,                                            924(d)(l), 981(a)(l)(C), 1952(a)(3)(A), 2
ROBERT HASSETT and                                        and 3551 et seq.; T. 21, U.S.C.,
ROBERT SMITH,                                             §§ 841(b)(l)(A)(i), 846, 853(a) and
                                                          853(p); T. 28, U.S.C. , § 2461(c))
                         Defendants.

----------------------- - ---X

THE GRAND JURY CHARGES:

               At all times relevant to this Indictment, unless otherwise indicated:

                                        INTRODUCTION

  I.   The Defendants

               1.      HEATHER BUSCH was a New York City Police Department ("NYPD")

officer assigned to the 105th Precinct in Queens, New York.

               2.      ROBERT HASSETT was a NYPD officer assigned to the 105th Precinct

in Queens, New York.

               3.      ROBERT SMITH was a NYPD officer assigned to the 105th Precinct in

Queens, New York. SMITH retired from the NYPD on or about March 6, 2020.

 II.   The NYPD ' s Directed Accident Response Program

               4.      Pursuant to Section 20-518 of the New York City Administrative Code

("Section 20-518"), if a vehicle has been involved in an automobile accident occurring on a

public street in New York City, and the vehicle has been deemed inoperable or cannot be safely
   Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 2 of 19 PageID #: 2

                                                                                                 2


operated, NYPD personnel are required, pursuant to the NYPD's Directed Accident Response

Program ("DARP"), to identify an appropriate licensed tow trucking business to respond to the

scene of the automobile accident and remove the damaged vehicles from the scene. The

licensed tow trucking business that responds to the accident scene must be identified by the

NYPD using DARP and may not be independently identified or otherwise selected by NYPD

personnel. Under Section 20-518, it is illegal for licensed tow truck businesses to respond

unsolicited to the scenes of automobile accidents and solicit business.

III.   The Schemes

           A. The Tow Truck Scheme

               5.     Beginning in or about September 2016, the defendants ROBERT

HASSETT and ROBERT SMITH agreed to participate and participated in a corrupt scheme

whereby, after responding as NYPD officers to automobile accidents, they would steer the

damaged vehicles to a tow trucking and automobile repair business (the "Business") operated by

Individual No. 1, an individual whose identity is known to the Grand Jury, in lieu of

administering DARP as required (the "Tow Truck Scheme"). In exchange for their participation

in the Tow Truck Scheme, HASSETT and SMITH received thousands of dollars in cash bribe

payments from Individual No. 1. HASSETT and SMITH continued to participate in the Tow

Truck Scheme until at least June 2017, when HASSETT and SMITH temporarily suspended

their conduct related to the Tow Truck Scheme.

               6.     In or about November 2019, the defendant ROBERT SMITH resumed his

participation in the Tow Truck Scheme with Individual No. 1, continuing to steer vehicles

damaged in automobile accidents to the Business in exchange for cash bribe payments in lieu of

administering DARP as required. At this time, the defendant ROBERT HASSETT had been
  Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 3 of 19 PageID #: 3

                                                                                                     3


reassigned to an administrative position within the 105th Precinct Between approximately

November 2019 and January 2020, SMITH steered at least four vehicles damaged in automobile

accidents to the Business and, in tum, received at least $4,000 in cash bribe payments.

               7.     Beginning in or about January 2020, the defendant ROBERT SMITH

discussed with Individual No. 1 SMITH's plan to recruit another NYPD officer, the defendant

HEATHER BUSCH, to participate in the Tow Truck Scheme because SMITH was planning to

retire from the NYPD in or about March 2020. On or about March 6, 2020, SMITH retired

from the NYPD.

               8.      On or about March 17, 2020, the defendant HEATHER BUSCH met with

the defendant ROBERT SMITH and Individual No. 1. During the meeting, SMITH and

Individual No. 1 explained the Tow Truck Scheme to BUSCH, and BUSCH agreed to

participate. BUSCH also received a key to a mailbox (the "Mailbox") where she could retrieve

her cash bribe payments. Thereafter, BUSCH began steering vehicles damaged in automobile

accidents to the Business in exchange for cash bribe payments, in lieu of administering DARP as

required. In total, between approximately March 2020 and October 2020, BUSCH steered at

least six vehicles damaged in automobile accidents to the Business and, in turn, received at least

$5,000 in cash bribe payments. For his assistance in recruiting BUSCH into the Tow Truck

Scheme, SMITH received more than $1 ,000 in cash payments from Individual No. 1.

           B. The Victim Database Scheme

               9.     Beginning in or about January 2020, the defendants ROBERT HASSETT

and ROBERT SMITH agreed to participate in a corrupt scheme to obtain the names and

identifying information of recent automobile accident victims from NYPD databases and provide

that information to Individual No. 1 in exchange for bribe payments (the "Victim Database
   Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 4 of 19 PageID #: 4

                                                                                                4

Scheme"). HASSETT and SMITH understood that, after receiving the names and identifying

information of these victims ofrecent automobile accidents, Individual No . 1 would sell that

inf01mation to physical therapy businesses and personal injury attorneys who would then seek to

solicit the automobile accident victims as customers.

               10.    Thereafter, on numerous occasions, the defendant ROBERT HASSETT

accessed NYPD databases in contravention ofNYPD regulations for the purpose of obtaining the

names and identifying information of victims of recent automobile accidents. After obtaining

the names and identifying information, HASSETT memorialized that information in writing.

On each occasion, HASSETT then arranged for that information to be delivered to Individual

No. 1.

               11.    On some occasions, the defendant ROBERT HASSETT provided the

information to the defendant ROBERT SMITH who, in turn, delivered it to Individual No . 1.

Upon receipt of the information, Individual No. 1 provided cash bribe payments to SMITH who,

in turn, redistributed a portion of those bribe payments to HASSETT.

               12.    On other occasions, the defendant ROBERT HASSETT deposited a

document containing the names and identifying information of these victims of recent

automobile accidents into the Mailbox. On those occasions, HASSETT retrieved cash bribe

payments from the Mailbox.

               13 .   In total, between approximately January 2020 and March 2020, the

defendants ROBERT HASSETT and ROBERT SMITH accessed NYPD databases in

contravention of NYPD regulations, obtained the names and identifying information of more

than 100 victims of recent automobile accidents, and provided that information to Individual No.
  Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 5 of 19 PageID #: 5

                                                                                                    5

1. In exchange for this information, HASSETT and SMITH received more than $7,000 in cash

bribe payments from Individual No. 1.

           C. The Armed Drug Trafficking Scheme

               14.     Beginning in or about January 2020, the defendant ROBERT SMITH

sought opportunities from Individual No. 1 to transport illegal narcotics in exchange for

payment, upon SMITH' s retirement from the NYPD (the "Armed Drug Trafficking Scheme").

               15.     Thereafter, on multiple occasions, the defendant ROBERT SMITH

discussed his desire for Individual No. 1 to arrange for SMITH to transport illegal narcotics for

drug trafficking organizations in exchange for payment.

               16.    On or about February 21, 2020, the defendant ROBERT SMITH met with

Individual No . 1 in Queens, New York, and discussed SMITH' s desire to transport narcotics in

exchange for payment. During that meeting, SMITH and Individual No. 1 discussed the types

of illegal narcotics that SMITH might transport, the payments he might receive and the logistics

of transportation. SMITH also asked Individual No . 1 to confirm that the drug trafficking

organization did not "have no rats or nothing."

               17.    In or about March 2020, the defendant ROBERT SMITH continued to

express his desire for Individual No. 1 to introduce SMITH to the drug trafficking organization

and expressed his dismay that Individual No. 1 had not yet done so. Among other things,

SMITH reminded Individual No. 1 via text message that SMITH had arranged for the defendant

HEATHER BUSCH to participate in the Tow Truck Scheme, but that Individual No. 1 had not

arranged for SMITH to participate in the Armed Drug Trafficking Scheme as promised, writing:

"I lived up to my end of the deal putting you onto heather [BUSCH]. Now it' s your turn! "
   Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 6 of 19 PageID #: 6

                                                                                                  6

                18.        On or about June 16, 2020, the defendant ROBERT SMITH spoke with

Individual No. 1 via telephone, during which call SMITH agreed to meet with the drug

trafficking organization so that they could discuss SMITH' s participation in the Armed Drug

Trafficking Scheme.

                19.        On or about June 19, 2020, the defendant ROBERT SMITH met with

Individual No. 2 and Individual No. 3, individuals whose identities are known to the Grand Jury,

in Queens, New York. During this meeting, SMITH discussed with Individual No. 2 and

Individual No. 3 his desire to participate in the Armed Drug Trafficking Scheme. SMITH

bragged that he could carry a firearm and retired NYPD identification documents during his

transportation of illegal narcotics for the drug trafficking organization. SMITH also discussed

with Individual No. 2 and Individual No. 3 that he would receive $1,000 in cash for his first

delivery of illegal narcotics for the drug trafficking organization. Afterwards, SMITH contacted

Individual No. 1 by telephone and thanked him for arranging the introduction, stating that the

meeting with Individual No. 2 and Individual No. 3 was "exactly what I was looking for."

               20.     On or about July 8, 2020, Individual No. 2 contacted the defendant

ROBERT SMITH via telephone artd advised SMITH that the drug trafficking organization had

an opportunity for SMITH to transport illegal narcotics the following day. SMITH agreed to

transport the narcotics.

               21.     On or about July 9, 2020, the defendant ROBERT SMITH met with

Individual No. 2 in or around Uniondale, New York. SMITH accepted a bag containing what

Individual No. 2 advised SMITH was a "kilogram" of "heroin. " At that meeting, Individual No.

2 instructed SMITH to deliver the bag to Individual No. 4, an individual whose identity is known

to the Grand Jury, in Queens, New York. SMITH also confirmed to Individual No. 2 that
   Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 7 of 19 PageID #: 7

                                                                                                   7

SMITH had a firearm, showing the firearm to Individual No. 2. Thereafter, SMITH transported

the bag in his vehicle to a location in Queens, New York, where he delivered it to Individual No.

4. SMITH then returned to Uniondale, New York, where he met with Individual No. 2 and

received a payment of approximately $1,200 in cash.

                                            COUNT ONE
             (Use oflnterstate Facilities to Commit Bribery - The Tow Truck Scheme)

                22.     The allegations contained in paragraphs one through 21 are realleged and

incorporated as if fully set forth in this paragraph.

                23.     In or about and between September 2016 and June 2017, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ROBERT HASSETT and ROBERT SMITH, together with others, did knowingly and

intentionally use one or more facilities in interstate and foreign commerce with intent to

promote, manage, establish, carry on and facilitate the promotion, management, establishment

and carrying on of one or more unlawful activities, to wit: Bribery in the Third Degree, in

violation of New York Penal Law Section 200.00, ·and Bribe Receiving in the Third Degree, in

violation of New York Penal Law Section 200.10, and thereafter performed and attempted to

perform the distribution of the proceeds of such unlawful activity and the promotion,

management, establishment, carrying on and facilitation of the promotion, management and

canying on of such unlawful activity.

                (Title 18, United States Code, Sections 1952(a)(3)(A), 2 and 3551 et seq.)

                                           COUNT TWO
            (Use oflnterstate Facilities to Commit Bribery -The Tow Truck Scheme)

               24.     The allegations contained in paragraphs one through 21 are realleged and

incorporated as though fully set forth in this paragraph.
   Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 8 of 19 PageID #: 8

                                                                                                     8


                25.     In or about and between November 2019 and January 2020, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant ROBERT SMITH, together with others, did knowingly and intentionally use one or

more facilities in interstate and foreign commerce with intent to promote, manage, establish,

carry on and facilitate the promotion, management, establishment and carrying on of one or more

unlawful activities, to wit: Bribe Receiving in the Third Degree, in violation of New York Penal

Law Section 200.10, and thereafter performed and attempted to perform the distribution of the

proceeds of such unlawful activity and the promotion, management, establishment, carrying on

and facilitation of the promotion, management and carrying on of such unlawful activity.

                (Title 18, United States Code, Sections 1952(a)(3)(A), 2 and 3551 et seq.)

                                         COUNT THREE
              (Conspiracy to Violate the Travel Act - The Victim Database Scheme)

               26.     The allegations contained in paragraphs one through 21 are realleged and

incorporated as if fully set forth in this paragraph.

               27.     In or about and between January 2020 and March 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ROBERT HASSETT and ROBERT SMITH, together with others, did knowingly and

willfully conspire to use one or more facilities in interstate and foreign commerce with intent to

promote, manage, establish, carry on and facilitate the promotion, management, establishment

and carrying on of one or more unlawful activities, to wit: Bribery in the Third Degree, in

violation of New York Penal Law Section 200.00, and Bribe Receiving in the Third Degree, in

violation of New York Penal Law Section 200.10, and thereafter to perform acts to promote,

manage, establish, carry on and facilitate the promotion, management, establishment and
   Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 9 of 19 PageID #: 9

                                                                                                  9


carrying on of such unlawful activity, contrary to Title 18, United States Code, Section

1952(a)(3).

               28.    In furtherance of the conspiracy and to effect its objects, within the

Eastern District of New York and elsewhere, the defendants ROBERT HASSETT and ROBERT

SMITH, together with others, did commit and cause the commission of, among others, the

following:

                                         OVERT ACTS

                      (a)     On or about January 16, 2020, SMITH provided the names and

identifying information of 10 victims ofrecent automobile accidents obtained from NYPD

databases to Individual No. 1 in exchange for a bribe payment of approximately $1 ,500 in cash.

                      (b)     On or about January 23, 2020, SMITH provided a document

containing the names and identifying information of approximately 10 victims of recent

automobile accidents from NYPD databases to Individual No. 1 in exchange for a bribe payment

of approximately $1 ,500 in cash.

                      (c)     On or about February 6, 2020, SMITH provided a document

containing the names and identifying information of approximately 10 victims of recent

automobile accidents obtained from NYPD databases to Individual No. 1 in exchange for a bribe

payment of $500 in cash.

                      (d)     On or about February 14, 2020, HASSETT deposited a document

containing the names and identifying information of six victims of recent automobile accidents

obtained from NYPD databases into the Mailbox and retrieved a bribe payment of $800 in cash.

                      (e)     On or about February 21 , 2020, HASSETT deposited a document

containing the names and identifying information of approximately 16 victims of recent
 Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 10 of 19 PageID #: 10




automobile accidents obtained from NYPD databases into the Mailbox and retrieved a bribe

payment of approximately $800 in cash from the Mailbox.

                        (f)     On or about February 28, 2020, HASSETT deposited a document

containing the names and identifying information of approximately nine victims of recent

automobile accidents obtained from NYPD databases into the Mailbox and retrieved a bribe

payment of approximately $800 in cash from the Mailbox.

                        (g)     On or about March 13, 2020, HASSETT deposited a document

containing the names and identifying information of approximately 14 victims of recent

automobile accidents from NYPD databases into the Mailbox and retrieved a bribe payment of

approximately $800 in cash from the Mailbox.

                (Title 18, United States Code, Sections 371 and 3551 et seq.)

                                           COUNTFOUR
         (Use of Interstate Facilities to Commit Bribery - The Victim Database Scheme)

                29.     The allegations contained in paragraphs one through 21 are realleged and

incorporated as if fully set forth in this paragraph.

                30.     In or about and between January 2020 and March 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ROBERT HASSETT and ROBERT SMITH, together with others, did knowingly and

intentionally use one or more facilities in interstate and foreign commerce with intent to

promote, manage, establish, carry on and facilitate the promotion, management, establishment

and carrying on of one or more unlawful activities, to wit: Bribery in the Third Degree, in

violation of New York Penal Law Section 200.00, and Bribe Receiving in the Third Degree, in

violation of New York Penal Law Section 200.10, and thereafter performed and attempted to

perform the distribution of the proceeds of such unlawful activity and the promotion,
 Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 11 of 19 PageID #: 11

                                                                                                 11


management, establishment, carrying on and facilitation of the promotion, management and

carrying on of such unlawful activity.

                (Title 18, United States Code, Sections 1952(a)(3)(A), 2 and 3551 et seq.)

                                          COUNT FIVE
                 (Conspiracy to Violate the Travel Act- The Tow Truck Scheme)

                31 .   The allegations contained in paragraphs one through 21 are realleged and

incorporated as if fully set forth in this paragraph.

                32.    In or about and between March 2020 and October 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants HEATHER 18 and ROBERT SMITH, together with others, did knowingly and

willfully conspire to use one or more facilities in interstate and foreign commerce with intent to

promote, manage, establish, carry on and facilitate the promotion, management, establishment

and carrying on of one or more unlawful activities, to wit: Bribery in the Third Degree, in

violation of New York Penal Law Section 200.00, and Bribe Receiving in the Third Degree, in

violation ofNew York Penal Law Section 200.10, and thereafter to perform acts to promote,

manage, establish, carry on and facilitate the promotion, management, establishment and

carrying on of such unlawful activity, contrary to Title 18, United States Code, Section

1952(a)(3).

               33 .     In furtherance of the conspiracy and to effect its objects, within the

Eastern District of New York and elsewhere, the defendants HEATHER BUSCH and ROBERT

SMITH, together with others, did commit and cause the commission of, among others, the

following:
 Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 12 of 19 PageID #: 12

                                                                                                 12


                                         OVERT ACTS

                      (a)     On or about March 17, 2020, BUSCH, SMITH and Individual No.

1 met at a location in Massapequa, New York, during which meeting BUSCH accepted a key to

the Mailbox and a bribe payment of $1 ,500 in cash and SMITH accepted a bribe payment of

approximately $486 in cash.

                      (b)     On or about May 25, 2020, BUSCH diverted one or more vehicles

damaged in an automobile accident to the Business, rather than activating DARP to i_dentify an

appropriate licensed tow trucking business for the damaged vehicles as required by NYPD

procedure.

                      (c)     On or about May 28, 2020, BUSCH retrieved a bribe payment of

$1 ,000 in cash from the Mailbox.

                      (d)     On or about August 19, 2020, BUSCH diverted one or more

vehicles damaged in an automobile accident to the Business, rather than activating DARP to

identify an appropriate licensed tow trucking business for the damaged vehicles as required by

NYPD procedure.

                      (e)     On or about August 20, 2020, BUSCH retrieved a bribe payment

of $1 ,000 in cash from the Mailbox.

                      (f)     On or about August 28, 2020, BUSCH diverted one or more

vehicles damaged in an automobile accident to the Business, rather than activating DARP to

identify an appropriate licensed tow trucking business for the damaged vehicles as required by

NYPD procedure.
 Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 13 of 19 PageID #: 13

                                                                                               13

                        (g)     On or about October 14, 2020, BUSCH retrieved a bribe payment

of $1,000 in cash from the Mailbox.

                 (Title 18, United States Code, Sections 371 and 3551 et seq.)

                                             COUNT SIX
            (Use of Interstate Facilities to Commit Bribery-The Tow Truck Scheme)

                34.     The allegations contained in paragraphs one through 21 are realleged and

incorporated as if fully set forth in this paragraph.

                35.     In or about March 2020, within the Eastern District of New York and

elsewhere, the defendant ROBERT SMITH, together with others, did knowingly and

intentionally use one or more facilities in interstate and foreign commerce with intent to

promote, manage, establish, carry on and facilitate the promotion, management, establishment

and carrying on of one or more unlawful activities, to wit: Bribery in the Third Degree, in

violation of New York Penal Law Section 200.00, Bribe Receiving in the Third Degree, in

violation of New York Penal Law Section 200.10, and Criminal Liability for Conduct of

Another, in violation of New York Penal Law Section 20.00, and thereafter performed and

attempted to perform the distribution of the proceeds of such unlawful activity and the

promotion, management, establishment, carrying on and facilitation of the promotion,

management and carrying on of such unlawful activity.

        (Title 18, United States Code, Sections 1952(a)(3)(A), 2 and 3551 et seq.)

                                          COUNT SEVEN
            (Use oflnterstate Facilities to Commit Bribery - The Tow Truck Scheme)

                36.     The allegations contained in paragraphs one through 21 are realleged and

incorporated as if fully set forth in this paragraph.

                37.     In or about and between March 2020 and October 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant
 Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 14 of 19 PageID #: 14

                                                                                                   14


HEATHER BUSCH, together with others, did knowingly and intentionally use one or more

facilities in interstate and foreign commerce with intent to promote, manage, establish, carry on

and facilitate the promotion, management, establishment and carrying on of one or more

unlawful activities, to wit: Bribery in the Third Degree, in violation of New York Penal Law

Section 200.00, Bribe Receiving in the Third Degree, in violation of New York Penal Law

Section 200.10, and Criminal Liability for Conduct of Another, in violation of New York Penal

Law Section 20.00, and thereafter performed and attempted to perform the distribution of the

proceeds of such unlawful activity and the pror:notion, management, establishment, carrying on

and facilitation of the promotion, management and carrying on of such unlawful activity.

                (Title 18, United States Code, Sections 1952(a)(3)(A), 2 and 3551 et seq .)

                                        COUNT EIGHT
             (Attempted Distribution and Possession with Intent to Distribute Heroin)

                38 .   The allegations contained in paragraphs one through 21 are realleged and

incorporated as if fully set forth in this paragraph.

                39.    In or about and between January 2020 and July 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

ROBERT SMITH did knowingly and intentionally attempt to distribute and possess with intent

to distribute a controlled substance, which offense involved one kilogram or more of a substance

containing heroin, a schedule I controlled substance, contrary to Title 21 , United States Code,

Section 841(a)(l).

                (Title 21 , United States Code, Sections 846 and 841(b)(l)(A)(i); Title 18, United

States Code, Sections 3551 et seq.)
 Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 15 of 19 PageID #: 15

                                                                                                     15


                                          COUNT NINE
                      (Possessing a Firearm During a Drug Trafficking Crime)

                40.     The allegations contained in paragraphs one through 21 are realleged and

incorporated as if fully set forth in this paragraph.

                41.     On or about July 9, 2020, within the Eastern District of New York and

elsewhere, the defendant ROBERT SMITH, did knowingly and intentionally carry and use a

firearm during and in relation to one or more drug trafficking crimes, to wit: the crime charged in

Count Eight, and did knowingly and intentionally possess such firearm in furtherance of said

drug trafficking crime.

                (Title 18, United States Code, Sections 924(c)(l)(A)(i) and 3551 et seq.)

                              CRIMINAL FORFEITURE ALLEGATIONS
                              AS TO COUNTS ONE THROUGH SEVEN

                42.     The United States hereby gives notice to the defendants charged in Counts

One through Seven that, upon their conviction of such offenses, the government will seek

forfeiture in accordance with Title 18, United States Code, Section 981 (a)(l )(C) and Title 28,

United States Code, Section 2461 (c), which require any person convicted of such offenses to

forfeit any property, real or personal, constituting, or derived from, proceeds obtained directly or

indirectly as a result of such offenses.

               43.     If any of the above-described forfeitable property, as a result of any act or

omission of the defendants:

                        (a)     cannot be located upon the exercise of due diligence;

                        (b)     has been transferred or sold to, or deposited with, a third party;

                        (c)     has been placed beyond the jurisdiction of the court;

                        (d)     has been substantially diminished in value; or
 Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 16 of 19 PageID #: 16

                                                                                                    16


                       (e)     has been commingled with other property which cannot be divided

without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value of the forfeitable property

described in this forfeiture allegation.

               (Title 18, United States Code, Section 981(a)(l)(C); Title 21 , United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))

                             CRIMINAL FORFEITURE ALLEGATION
                                    AS TO COUNT EIGHT

               44.     The United States hereby gives notice to the defendant charged in Count

Eight that, upon his conviction of such offense, the government will seek forfeiture in

accordance with Title 21 , United States Code, Section 853(a), which requires any person

convicted of such offense to forfeit: (a) any property constituting, or derived from, any proceeds

obtained directly or indirectly as the result of such offense; and (b) any property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission of, such

offense.

               45 .    If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

                       (a)     cannot be located upon the exercise of due diligence;

                       (b)     has been transferred or sold to, or deposited with, a third party;

                       (c)     has been placed beyond the jurisdiction of the court;

                       (d)     has been substantially diminished in value; or

                       (e)     has been commingled with other property which cannot be divided

without difficulty;
 Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 17 of 19 PageID #: 17

                                                                                                    17


it is the intent of the United States, pursuant to Title 21 , United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 21 , United States Code, Sections 853(a) and 853(p))

                             CRJMINAL FORFEITURE ALLEGATION
                                    AS TO COUNT NINE

               46.     The United States hereby gives notice to the defendant charged in Count

Nine that, upon his conviction of such offense, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 924( d)(l) and Title 28, United States Code, Section

2461 (c), which require the forfeiture of any firearm or ammunition involved in or used in any

knowing violation of Title 18, United States Code, Section 922 or Section 924.

               47.     If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

                       (a)     cannot be located upon the exercise of due diligence;

                       (b)     has been transferred or sold to, or deposited with, a third party;

                       (c)     has been placed beyond the jurisdiction of the court;

                       (d)     has been substantially diminished in value; or

                       (e)     has been commingled with other property which cannot be divided

without difficulty;
Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 18 of 19 PageID #: 18



                                                                                                    18

   it is the intent of the United States, pursuant to Title 21 United States Code Section 853(p),

   to seek forfeiture of an other property of the defendant up to the value fthe forfeitable

   property described in th is forfeiture allegation .

                   (Title I 8. United States Code. ection 924(d)(I): Title 21 United States Code.

   Section 853(p); Title 28 , United States Code. Section 246 l(c))




                                                                  ;;;;~
                                                                      ~
                                                            LP/!rFOREPERso

                  KO
  ACTI G   ITED STA TES A n ·oR EY
  EASTERN DrSTRICT OF EW YORK
                  Case 1:21-cr-00254-RPK Document 1 Filed 05/07/21 Page 19 of 19 PageID #: 19


F.#: 2019R00206
FORM DBD-34              No.
JUN. 85
                                              UNITED STATES DISTRICT COURT
                                               EASTERN District ofNEW YORK
                                                    CRlMINAL DIVISION

                                              THE UNITED ST ATES OF AMERlCA
                                                               vs.

                                                   HEATHER BUSCH, et al.
                                                                                          Defendants.

                                                        INDICTMENT
                                (T. 18, U.S.C., §§ 371 , 924(c)(l)(A)(i), 924(d)(l), 981(a)(l)(C),
                                 1952(a)(3)(A), 2 and 3551 et~.; T. 21, U.S.C., §§ 841(a)(l),
                               841(b)(l)(A)(i), 846, 853(a) and 853(p); T. 28, U.S.C., § 2461(c))

                               A true bill.                                  ~ 7lr _
                         --------- ------- ------------------ ~
                                                             Foreperson


                         Filed in open court this _________________ day,

                         of ____________ A.D. 20 ____ _


                                                                                                 Clerk

                         Bail, $ __________ _



                         Ryan Harris and Nicholas J. Moscow, Assistant U.S. Attorneys, (718) 254-7000
